UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3726 Dreyfus New York Tax-Exempt Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 11/30/10 1 FORM N-CSR Item 1. Reports to Stockholders. 2 Dreyfus New York Tax Exempt Bond Fund, Inc. SEMIANNUAL REPORT November 30, 2010 Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 28 Statement of Assets and Liabilities 29 Statement of Operations 30 Statement of Changes in Net Assets 31 Financial Highlights 32 Notes to Financial Statements 40 Information About the Review and Approval of the Funds Management Agreement FOR MORE INFORMATION Back Cover Dreyfus New York Tax Exempt Bond Fund, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus NewYork Tax Exempt Bond Fund, Inc., covering the six-month period from June 1, 2010, through November 30, 2010. Municipal bonds delivered respectable returns during the reporting period, despite periodic bouts of volatility  most notably as we write this Letter  stemming from economic uncertainty and year-end technical factors which affect the municipal bond markets. Although U.S. GDP growth was positive throughout the reporting period, the economic recovery has been milder than historical averages. Stubbornly high levels of unemployment, lower revenue streams and persistent weakness in housing markets continue to weigh on domestic economic activity, putting pressure on the fiscal conditions of many state and local governments. Yet, municipal bond prices were supported by positive supply-and-demand dynamics and robust demand from investors seeking alternatives to low-yielding money market funds. We are cautiously optimistic regarding economic and market prospects in 2011. A weaker U.S. dollar is likely to support exports and limit imports and residential construction appears set to begin recovering from depressed levels. However, some state and local municipalities continue to face budget shortfalls as a result of the current subpar economic recovery. So is your portfolio positioned accordingly? Talk with your financial advisor, who can help you evaluate your portfolio investments given these recent market events to help meet, and possibly adjust, your individual tax-exempt investment needs and future capital goals. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation December 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of June 1, 2010, through November 30, 2010, as provided by Thomas Casey and David Belton, Portfolio Managers Fund and Market Performance Overview For the six-month period ended November 30, 2010, Dreyfus New York Tax Exempt Bond Fund achieved a total return of 0.65%. 1 The Barclays Capital Municipal Bond Index (the Index), a broadly diversified index comprising municipal bonds issued in states from across the nation, the funds benchmark, achieved a total return of 1.11% for the same period. 2 Municipal bonds paused in their long advance during the reporting period as the markets supply-and-demand dynamics changed. The fund produced lower returns than its benchmark, due primarily to its focus on higher-quality securities. The Funds Investment Approach The fund seeks as high a level of current income exempt from federal, New York state and New York city income taxes as is consistent with the preservation of capital.To pursue its goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal, New York state and New York city personal income taxes. The dollar-weighted average maturity of the funds portfolio normally exceeds 10 years, but the fund may invest without regard to maturity. The fund will invest at least 80% of its assets in investment-grade municipal bonds or the unrated equivalent as determined by Dreyfus. The fund may invest up to 20% of its assets in municipal bonds rated below investment grade (junk bonds) or the unrated equivalent as determined by Dreyfus. We focus on identifying undervalued sectors and securities, and we minimize the use of interest rate forecasting. We select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit TheFund 3 DISCUSSION OF FUND PERFORMANCE (continued) pricing inefficiencies in the municipal bond market.We actively trade among various sectors, such as pre-refunded, general obligation and revenue, based on their apparent relative values. Market Reversed Course as Technical Influences Changed The U.S. economic rebound persisted over the summer and fall of 2010, but the pace of recovery remained slower than historical averages.At the start of the reporting period, investors continued to digest recent economic developments, including a resurgent sovereign debt crisis in Europe and stubbornly high unemployment in the United States. Like most states, NewYork still struggled with fiscal pressures in the aftermath of the recession, but improved conditions on Wall Street helped bolster tax revenues. Nonetheless, the Federal Reserve Board left short-term interest rates unchanged in a historically low range between 0% and 0.25%, and it embarked on a new round of quantitative easing. After continuing to rally early in the reporting period, municipal bonds encountered heightened volatility when market sentiment began to change. Supply-and-demand dynamics had been favorable as the federally subsidized Build America Bonds program shifted a substantial portion of new issuance to the taxable bond market, but it became clearer in the fall that the program probably would be allowed to expire at the end of the calendar year. Consequently, investors began to sell longer-maturity municipal bonds in anticipation of a more ample supply of securities, putting downward pressure on prices. By the end of November, the market had given back all of the reporting periods previous gains. Quality Bias Dampened Relative Returns Although the funds participation in the rally over the reporting periods first half was limited to a degree by its bias toward higher-quality securities, a relatively defensive investment posture helped cushion later market volatility. In addition, the fund received positive results from investment-grade bonds backed by dedicated revenues, including those from hospitals and airports.The fund also benefited from underweighted exposure to general obligation bonds, which trailed market 4 averages. Disappointments during the reporting period included bonds backed by educational institutions, electric utilities and waterworks. We set the funds average duration in a position that was modestly longer than industry averages, a strategy that had little impact of relative performance. However, our focus on bonds with maturities in the 12-to 20-year range benefited the fund as yield differences were relatively steep in the intermediate-term segment of the maturity spectrum. Weathering a Period of Transition While we expect the U.S. economic recovery to persist, recent municipal bond market behavior suggests that we may see heightened volatility during the transition to a more robust supply of newly issued bonds in 2011. In addition, we believe that many states, including NewYork, will continue to struggle with budget pressures. Therefore, we expect the municipal bond market to begin responding more to fundamental factors than to technical influences. We are more optimistic over the longer term. Once the transition to a more ample supply of tax-exempt securities is complete, demand for municipal bonds seems likely to stay robust as investors respond to higher state taxes and possible federal income tax increases down the road. December 15, 2010 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes for non-NewYork residents, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are fully taxable. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital Municipal Bond Index is a widely accepted, unmanaged and geographically unrestricted total return performance benchmark for the long-term, investment- grade, tax-exempt bond market. Index returns do not reflect the fees and expenses associated with operating a mutual fund. TheFund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus NewYork Tax Exempt Bond Fund, Inc. from June 1, 2010 to November 30, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended November 30, 2010 Expenses paid per $1,000  $ 3.67 Ending value (after expenses) $1,006.50 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended November 30, 2010 Expenses paid per $1,000  $ 3.70 Ending value (after expenses) $1,021.41  Expenses are equal to the funds annualized expense ratio of .73%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS November 30, 2010 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments99.8% Rate (%) Date Amount ($) Value ($) New York92.4% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peters Hospital of the City of Albany Project) 5.75 11/15/22 2,000,000 2,081,600 Albany Industrial Development Agency, Civic Facility Revenue (Saint Peters Hospital of the City of Albany Project) 5.25 11/15/27 5,050,000 4,922,639 Albany Industrial Development Agency, Civic Facility Revenue (Saint Peters Hospital of the City of Albany Project) 5.25 11/15/32 13,025,000 12,342,490 Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 20,000,000 a,b 21,302,000 Buffalo, GO (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/12 1,800,000 1,869,282 Buffalo, GO (Insured; National Public Finance Guarantee Corp.) 5.13 12/1/14 2,820,000 2,914,639 Buffalo Fiscal Stability Authority, Sales Tax and State Aid Secured Bonds (Insured; National Public Finance Guarantee Corp.) 4.50 9/1/18 1,110,000 1,238,716 Cattaraugus County Industrial Development Agency, Civic Facility Revenue (Saint Bonaventure University Project) 5.00 9/15/11 1,160,000 1,162,088 Cattaraugus County Industrial Development Agency, Civic Facility Revenue (Saint Bonaventure University Project) 5.00 9/15/12 1,225,000 1,226,739 Erie County, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.25 4/1/18 2,000,000 2,164,920 TheFund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Hempstead Local Development Corporation, Revenue (Molloy College Project) 5.70 7/1/29 5,000,000 5,263,050 Hempstead Town Industrial Development Agency, Civic Facility Revenue (Hofstra University Civic Facility) 5.25 7/1/18 1,730,000 1,860,096 JPMorgan Chase Putters/Drivers Trust (New York State Dormitory Authority, Revenue (The Rockefeller University)) 5.00 7/1/18 8,000,000 a,b 8,426,240 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 7,000,000 7,626,430 Long Island Power Authority, Electric System General Revenue (Insured; AMBAC) 5.50 12/1/11 5,000,000 5,228,150 Long Island Power Authority, Electric System General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 12/1/14 16,000,000 18,602,080 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/25 23,765,000 24,627,907 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/25 10,000,000 10,349,700 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.50 11/15/30 10,325,000 11,137,887 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/15/25 10,000,000 10,330,600 Metropolitan Transportation Authority, Service Contract Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/24 10,000,000 10,516,200 8 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/25 3,505,000 3,618,141 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 6,680,000 6,972,050 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/29 17,300,000 17,487,013 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/35 10,000,000 9,852,500 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/36 10,000,000 10,025,700 Nassau County Industrial Development Agency, IDR (Keyspan-Glenwood Energy Center, LLC Project) 5.25 6/1/27 12,750,000 12,831,600 New York City, GO 5.80 8/1/11 190,000 190,794 New York City, GO 5.25 10/15/19 1,875,000 2,050,050 New York City, GO 5.00 11/1/19 9,000,000 9,847,980 New York City, GO 5.00 4/1/20 3,500,000 3,818,360 New York City, GO 5.00 8/1/20 2,000,000 2,183,300 New York City, GO 5.25 10/15/22 2,000,000 2,136,560 New York City, GO 5.50 6/1/23 25,000 26,961 New York City, GO 5.00 8/1/27 8,825,000 9,377,180 New York City, GO (Insured; AMBAC) 5.75 8/1/16 3,000,000 3,208,500 New York City, GO (Insured; AMBAC) (Prerefunded) 5.75 8/1/12 2,000,000 c 2,173,000 New York City, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 10/15/19 1,450,000 1,596,856 TheFund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York City, GO (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/18 11,000,000 12,140,590 New York City, GO (Prerefunded) 5.50 6/1/13 100,000 c 111,946 New York City, GO (Prerefunded) 5.25 10/15/13 3,125,000 c 3,526,000 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/30 10,000,000 10,229,000 New York City Industrial Development Agency, Civic Facility Revenue (United Jewish AppealFederation of Jewish Philanthropies of New York, Inc. Project) 5.00 7/1/12 1,460,000 1,560,652 New York City Industrial Development Agency, Civic Facility Revenue (United Jewish AppealFederation of Jewish Philanthropies of New York, Inc. Project) 5.25 7/1/15 1,640,000 1,841,080 New York City Industrial Development Agency, Civic Facility Revenue (United Jewish AppealFederation of Jewish Philanthropies of New York, Inc. Project) 5.00 7/1/27 1,000,000 1,027,110 New York City Industrial Development Agency, Civic Facility Revenue (YMCA of Greater New York Project) 5.00 8/1/36 5,850,000 5,382,058 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; FGIC) 5.00 3/1/31 10,810,000 10,468,080 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 8.00 8/1/28 5,850,000 6,214,923 10 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.50 1/1/16 2,000,000 2,174,140 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.50 1/1/16 2,830,000 3,015,478 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/27 23,000,000 24,318,820 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/39 10,000,000 10,026,200 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.25 6/15/40 10,000,000 10,422,400 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 11,025,000 11,835,889 New York City Transit Authority, Metropolitan Transportation Authority, Triborough Bridge and Tunnel Authority, COP (Insured; AMBAC) 5.63 1/1/13 2,675,000 2,684,496 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/22 19,000,000 20,009,660 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/15/24 10,000,000 10,402,400 New York City Transitional Finance Authority, Building Aid Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/27 10,000,000 10,397,500 TheFund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/23 10,000,000 10,620,200 New York City Transitional Finance Authority, Future Tax Secured Revenue 0/14.00 11/1/29 9,000,000 d 8,900,280 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/22 14,890,000 16,273,877 New York City Trust for Cultural Resources, Revenue (The Museum of Modern Art) 5.00 4/1/31 5,000,000 5,235,550 New York Convention Center Development Corporation, Revenue (Hotel Unit Fee Secured) (Insured; AMBAC) 5.00 11/15/18 3,440,000 3,706,222 New York Counties Tobacco Trust IV, Tobacco Settlement Pass-Through Bonds 6.50 6/1/35 325,000 313,446 New York State Dormitory Authority, Consolidated Revenue (City University System) (Insured; FGIC) 5.63 7/1/16 9,120,000 10,124,568 New York State Dormitory Authority, Court Facilities LR (The City of New York Issue) 5.75 5/15/14 3,715,000 4,068,185 New York State Dormitory Authority, Insured Revenue (Barnard College) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/37 11,000,000 11,085,470 New York State Dormitory Authority, Insured Revenue (Fashion Institute of Technology Student Housing Corporation) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/16 3,755,000 4,082,774 12 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Insured Revenue (Fashion Institute of Technology Student Housing Corporation) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/20 4,490,000 4,927,461 New York State Dormitory Authority, Insured Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/27 33,625,000 39,844,953 New York State Dormitory Authority, LR (Municipal Health Facilities Improvement Program) (New York City Issue) 5.00 1/15/25 10,000,000 10,437,700 New York State Dormitory Authority, LR (State University Educational Facilities) (Insured; FGIC) (Prerefunded) 5.50 7/1/11 10,000,000 c 10,307,600 New York State Dormitory Authority, Mortgage Hospital Revenue (Hospital for Special Surgery) (Collateralized; FHA) 6.25 8/15/34 4,010,000 4,430,048 New York State Dormitory Authority, Mortgage Hospital Revenue (The Long Island College Hospital) (Collateralized; FHA) 6.00 8/15/15 1,680,000 1,790,023 New York State Dormitory Authority, Revenue (Carmel Richmond Nursing Home) (LOC; Allied Irish Banks) 5.00 7/1/15 2,000,000 2,014,940 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/19 15,000,000 16,981,050 TheFund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/20 5,000,000 5,593,850 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/21 10,000,000 11,056,600 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/23 10,255,000 11,118,984 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/35 7,500,000 7,803,900 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/37 6,035,000 6,265,235 New York State Dormitory Authority, Revenue (Manhattan College) (Insured; Radian) 5.50 7/1/12 1,450,000 1,492,253 New York State Dormitory Authority, Revenue (Manhattan College) (Insured; Radian) 5.50 7/1/13 2,605,000 2,676,585 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/20 3,000,000 3,528,210 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/28 18,335,000 e 9,027,237 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 5.25 2/15/18 30,000 32,397 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 6.75 2/15/23 5,700,000 6,718,077 14 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) (Insured; National Public Finance Guarantee Corp.) 5.00 2/15/21 10,150,000 10,768,642 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) (Prerefunded) 5.25 2/15/14 2,305,000 c 2,603,359 New York State Dormitory Authority, Revenue (Miriam Osborne Memorial Home) (Insured; ACA) 6.88 7/1/25 6,105,000 6,176,917 New York State Dormitory Authority, Revenue (Mount Sinai Hospital Obligated Group) 5.00 7/1/26 8,395,000 8,603,532 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 5.50 7/1/25 9,000,000 9,519,750 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/27 5,045,000 5,068,661 New York State Dormitory Authority, Revenue (Municipal Health Facilities Improvement Program) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.50 7/15/11 1,350,000 c 1,394,280 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 5.25 7/1/13 1,450,000 1,544,352 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 5.25 7/1/14 1,855,000 2,005,700 TheFund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Revenue (New York Methodist Hospital) 5.25 7/1/16 2,055,000 2,174,437 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 5.25 7/1/19 1,395,000 1,440,421 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.00 7/1/22 10,000,000 10,310,600 New York State Dormitory Authority, Revenue (North ShoreLong Island Jewish Obligated Group) 5.00 5/1/18 3,280,000 3,400,966 New York State Dormitory Authority, Revenue (North ShoreLong Island Jewish Obligated Group) 5.50 5/1/37 4,500,000 4,587,840 New York State Dormitory Authority, Revenue (North ShoreLong Island Jewish Obligated Group) 5.75 5/1/37 7,880,000 8,166,674 New York State Dormitory Authority, Revenue (North Shore University Hospital at Forest Hills) (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/13 2,625,000 2,839,384 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 2,500,000 2,502,350 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 7,500,000 7,400,850 New York State Dormitory Authority, Revenue (Rivington House Health Care Facility) (Collateralized; SONYMA) 5.25 11/1/12 1,000,000 1,080,550 16 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Revenue (Rivington House Health Care Facility) (Collateralized; SONYMA) 5.25 11/1/14 5,430,000 5,992,222 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 6.25 7/1/29 11,000,000 12,176,670 New York State Dormitory Authority, Revenue (Saint Barnabas Hospital) (Insured; AMBAC) 5.25 8/1/15 2,135,000 2,247,984 New York State Dormitory Authority, Revenue (State University Educational Facilities) 5.88 5/15/11 10,000,000 10,234,900 New York State Dormitory Authority, Revenue (State University Educational Facilities) 7.50 5/15/11 1,140,000 1,174,998 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; Assured Guaranty Municipal Corp.) 5.75 5/15/16 5,000,000 5,969,800 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/13 2,500,000 2,650,675 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5.50 5/15/13 11,010,000 11,600,466 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5.50 5/15/13 10,125,000 10,848,533 TheFund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/15 6,825,000 7,594,997 New York State Dormitory Authority, Revenue (Teachers College) 5.00 3/1/24 2,500,000 2,652,450 New York State Dormitory Authority, Revenue (The Bronx-Lebanon Hospital Center) (LOC; TD Bank) 6.50 8/15/30 5,000,000 5,527,750 New York State Dormitory Authority, Revenue (The New School) 5.25 7/1/30 5,000,000 5,073,100 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 16,000,000 16,814,080 New York State Dormitory Authority, Revenue (Upstate Community Colleges) 5.25 7/1/18 2,000,000 2,172,800 New York State Dormitory Authority, Revenue (Winthrop University Hospital Association) 5.50 7/1/32 1,000,000 989,980 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/31 20,000,000 20,808,600 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) (Prerefunded) 5.00 3/15/13 4,600,000 c 5,054,480 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) (Prerefunded) 5.05 3/15/13 500,000 c 549,970 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) (Prerefunded) 5.38 3/15/13 5,000,000 c 5,536,600 18 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/22 10,000,000 11,184,900 New York State Energy Research and Development Authority, PCR (Central Hudson Gas and Electric Corporation Project) (Insured; AMBAC) 5.45 8/1/27 9,000,000 9,150,390 New York State Housing Finance Agency, Housing Revenue (Capitol Green Apartments) (Collateralized; FNMA) 4.38 11/15/17 1,000,000 1,026,540 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) 5.00 9/15/18 1,400,000 1,583,988 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) 5.00 3/15/34 10,000,000 10,192,400 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) (Insured; National Public Finance Guarantee Corp.) 5.00 9/15/20 1,270,000 1,393,139 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.55 10/1/12 2,855,000 2,861,995 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.80 10/1/28 245,000 255,072 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.40 4/1/29 8,090,000 8,091,942 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.35 10/1/33 8,250,000 8,488,590 New York State Mortgage Agency, Mortgage Revenue 5.00 4/1/28 3,500,000 3,779,335 TheFund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) New York State Thruway Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/25 5,000,000 5,253,750 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/21 10,000,000 10,926,800 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/26 17,500,000 18,986,275 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/27 15,035,000 15,819,977 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/18 5,000,000 5,656,450 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/24 13,090,000 13,814,401 New York State Urban Development Corporation, Corporate Purpose Subordinated Lien Bonds 5.13 7/1/18 4,550,000 4,918,141 New York State Urban Development Corporation, Service Contract Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/20 10,000,000 11,266,600 New York State Urban Development Corporation, State Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.70 4/1/20 20,000,000 23,475,800 Niagara County Industrial Development Agency, Solid Waste Disposal Facility Revenue (American Ref-Fuel Company of Niagara, LP Facility) 5.55 11/15/15 2,500,000 2,509,850 Niagara Falls City School District, COP (High School Facility) (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/19 3,250,000 3,456,115 20 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Niagara Falls City School District, COP (High School Facility) (Insured; National Public Finance Guarantee Corp.) 5.63 6/15/13 2,045,000 2,299,889 Orange County Industrial Development Agency, Life Care Community Revenue (The Glen Arden, Inc. Project) 5.70 1/1/28 4,600,000 3,655,528 Port Authority of New York and New Jersey (Consolidated Bonds, 93rd Series) 6.13 6/1/94 15,000,000 17,588,100 Port Authority of New York and New Jersey (Consolidated Bonds, 132nd Series) 5.00 9/1/33 10,000,000 10,196,100 Port Authority of New York and New Jersey (Consolidated Bonds, 142nd Series) 5.00 7/15/18 5,000,000 5,673,600 Port Authority of New York and New Jersey (Consolidated Bonds, 152nd Series) 5.00 11/1/28 8,000,000 8,041,520 Port Authority of New York and New Jersey (Consolidated Bonds, 163rd Series) 5.00 7/15/35 10,000,000 10,319,500 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) (Insured; National Public Finance Guarantee Corp.) 6.25 12/1/13 6,000,000 6,355,740 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) (Insured; National Public Finance Guarantee Corp.) 6.25 12/1/14 10,000,000 10,660,900 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 5.00 3/1/36 15,055,000 15,147,137 TheFund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; AMBAC) 5.00 10/15/29 11,000,000 11,421,520 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 10/15/18 20,000,000 22,495,200 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/15/24 10,000,000 10,480,300 Suffolk County Industrial Development Agency, Continuing Care Retirement Community Revenue (Jeffersons Ferry Project) 5.00 11/1/12 1,455,000 1,514,655 Suffolk County Industrial Development Agency, Continuing Care Retirement Community Revenue (Jeffersons Ferry Project) 5.00 11/1/13 1,000,000 1,051,480 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/48 13,000,000 11,484,460 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.50 6/1/20 10,755,000 11,560,980 Triborough Bridge and Tunnel Authority, General Purpose Revenue 5.25 11/15/19 5,000,000 5,343,200 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.38 1/1/16 7,500,000 c 8,989,125 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.50 1/1/22 10,540,000 c 13,093,631 Triborough Bridge and Tunnel Authority, General Revenue 5.25 11/15/12 1,500,000 1,631,220 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/28 5,000,000 5,283,700 22 Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) New York (continued) Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/30 10,000,000 10,443,400 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/33 8,900,000 9,147,865 Triborough Bridge and Tunnel Authority, Special Obligation Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.13 1/1/14 3,000,000 c 3,385,380 Troy Capital Resource Corporation, Revenue (Rensselaer Polytechnic Institute Project) 5.00 9/1/30 4,000,000 4,033,520 TSASC, Inc. of New York, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/26 4,500,000 4,330,845 TSASC, Inc. of New York, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/42 11,730,000 9,117,612 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/21 1,390,000 1,336,388 U.S. Related7.4% Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 1,000,000 1,014,090 Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 4,500,000 4,231,350 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/15 3,000,000 3,334,050 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/27 10,000,000 10,257,000 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 10,000,000 9,895,800 TheFund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Coupon Maturity Principal Investments (continued) Rate (%) Date Amount ($) Value ($) U.S. Related (continued) Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 5,000,000 5,079,550 Puerto Rico Highways and Transportation Authority, Highway Revenue 0.00 7/1/27 22,625,000 e 8,417,405 Puerto Rico Highways and Transportation Authority, Transportation Revenue 5.50 7/1/24 5,500,000 5,774,120 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/27 10,000,000 10,352,700 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/38 5,000,000 5,031,450 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 5,000,000 5,022,950 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 5,000,000 5,308,350 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.38 8/1/39 5,500,000 5,973,880 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 13,000,000 13,735,930 University of Puerto Rico, University System Revenue 5.00 6/1/30 10,000,000 9,463,600 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 6.38 10/1/19 1,000,000 1,011,940 Total Long-Term Municipal Investments (cost $1,345,860,613) 24 Short-Term Municipal Coupon Maturity Principal Investments.7% Rate (%) Date Amount ($) Value ($) New York; New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.25 12/1/10 1,200,000 f 1,200,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.29 12/1/10 900,000 f 900,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.29 12/1/10 3,300,000 f 3,300,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.29 12/1/10 2,500,000 f 2,500,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.29 12/1/10 2,000,000 f 2,000,000 Total Short-Term Municipal Investments (cost $9,900,000) Total Investments (cost $1,355,760,613) 100.5% Liabilities, Less Cash and Receivables (.5%) Net Assets 100.0% a Collateral for floating rate borrowings. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At November 30, 2010, these securities had a market value of $29,728,240 or 2.1% of net assets. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Variable rate demand noterate shown is the interest rate in effect at November 30, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. TheFund 25 STATEMENT OF INVESTMENTS (Unaudited) (continued) Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond ARRN Adjustable Rate Receipt Notes Assurance Corporation BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage FNMA Federal National Corporation Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National GO General Obligation Mortgage Association HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance 26 Summary of Combined Ratings (Unaudited) Fitch or Moodys or Standard & Poors Value (%)  AAA Aaa AAA 37.0 AA Aa AA 31.8 A A A 20.6 BBB Baa BBB 7.5 BB Ba BB 1.1 B B B .5 F1 MIG1/P1 SP1/A1 .6 Not Rated g Not Rated g Not Rated g .9  Based on total investments. g Securities which, while not rated by Fitch, Moodys and Standard & Poors, have been determined by the Manager to be of comparable quality to those rated securities in which the fund may invest. See notes to financial statements. TheFund 27 STATEMENT OF ASSETS AND LIABILITIES November 30, 2010 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments 1,355,760,613 1,402,075,525 Cash 394,511 Interest receivable 19,802,066 Receivable for shares of Common Stock subscribed 171,902 Prepaid expenses 15,391 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 804,208 Payable for floating rate notes issuedNote 4 14,000,000 Payable for investment securities purchased 11,676,173 Payable for shares of Common Stock redeemed 749,981 Interest and expense payable related to floating rate notes issuedNote 4 27,134 Accrued expenses 158,902 Net Assets ($) Composition of Net Assets ($): Paid-in capital 1,352,945,734 Accumulated undistributed investment incomenet 48,816 Accumulated net realized gain (loss) on investments (4,266,465) Accumulated net unrealized appreciation (depreciation) on investments 46,314,912 Net Assets ($) Shares Outstanding (300 million shares of $.001 par value Common Stock authorized) 95,254,420 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 28 STATEMENT OF OPERATIONS Six Months Ended November 30, 2010 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 3(a) 4,313,014 Shareholder servicing costsNote 3(b) 636,712 Directors fees and expensesNote 3(c) 100,809 Interest and expense related to floating rate notes issuedNote 4 55,293 Professional fees 44,938 Custodian feesNote 3(b) 42,608 Prospectus and shareholders reports 14,796 Registration fees 13,664 Loan commitment feesNote 2 5,567 Miscellaneous 33,409 Total Expenses Lessreduction in fees due to earnings creditsNote 3(b) (982) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (184,169) Net unrealized appreciation (depreciation) on investments (18,436,251) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. TheFund 29 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended November 30, 2010 Year Ended (Unaudited) May 31, 2010 Operations ($): Investment incomenet 27,394,510 55,553,631 Net realized gain (loss) on investments (184,169) 1,501,644 Net unrealized appreciation (depreciation) on investments (18,436,251) 62,156,228 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Capital Stock Transactions ($): Net proceeds from shares sold 45,133,293 81,492,265 Dividends reinvested 20,959,423 41,476,134 Cost of shares redeemed (82,042,187) (128,440,114) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 1,430,008,137 1,371,586,045 End of Period Undistributed investment incomenet 48,816 444,065 Capital Share Transactions (Shares): Shares sold 3,023,102 5,602,882 Shares issued for dividends reinvested 1,401,539 2,849,808 Shares redeemed (5,510,091) (8,830,029) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 30 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distri-butions.These figures have been derived from the funds financial statements. Six Months Ended November 30, 2010 Year Ended May 31, (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 14.84 14.18 14.44 14.64 14.58 15.02 Investment Operations: Investment incomenet a .29 .58 .58 .57 .58 .59 Net realized and unrealized gain (loss) on investments (.19) .65 (.25) (.17) .07 (.40) Total from Investment Operations .10 1.23 .33 .40 .65 .19 Distributions: Dividends from investment incomenet (.29) (.57) (.57) (.57) (.58) (.59) Dividends from net realized gain on investments   (.02) (.03) (.01) (.04) Total Distributions (.29) (.57) (.59) (.60) (.59) (.63) Net asset value, end of period 14.65 14.84 14.18 14.44 14.64 14.58 Total Return (%) .65 b 8.86 2.48 2.82 4.47 1.32 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .73 c .73 .76 .78 .81 .81 Ratio of net expenses to average net assets .73 c .73 .75 .78 .80 .74 Ratio of interest and expense related to floating rate notes issued to average net assets .01 c .01 .02 .06 .09 .09 Ratio of net investment income to average net assets 3.81 c 3.97 4.15 3.97 3.92 4.02 Portfolio Turnover Rate 6.35 b 11.35 16.88 42.55 30.27 46.18 Net Assets, end of period ($ x 1,000) 1,395,043 1,430,008 1,371,586 1,465,596 1,241,717 1,234,243 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. TheFund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus NewYork Tax Exempt Bond Fund, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a non-diversified open-end management investment company.The funds investment objective is to seek as high a level of current income exempt from federal, New York state and New York city income taxes as is consistent with the preservation of capital.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the 32 quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). TheFund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the funds investments: Level 1 Level 2Other Level 3 Unadjusted Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds  1,402,075,525  In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at November 30, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Securities purchased or sold on a when-issued or delayed-delivery basis may be settled a month or more after the trade date. 34 The fund follows an investment policy of investing primarily in municipal obligations of one state. Economic changes affecting the state and certain of its public bodies and municipalities may affect the ability of issuers within the state to pay interest on, or repay principal of, municipal obligations held by the fund. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, which can distribute tax exempt dividends, by complying with the applicable provisions of the Code, and to make distributions of income and net realized capital gain sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended November 30, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended May 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $2,771,501 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to May 31, 2010. If not applied, the carryover expires in fiscal 2018. TheFund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The tax character of distributions paid to shareholders during the fiscal year ended May 31, 2010 was as follows: tax exempt income $55,317,696. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended November 30, 2010, the fund did not borrow under the Facilities. NOTE 3Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .60% of the value of the funds average daily net assets and is payable monthly. The Agreement provides that if in any fiscal year the aggregate expenses of the fund, exclusive of taxes, brokerage fees, interest on borrowings, commitment fees and extraordinary expenses, exceed 1 1 / 2 % of the value of the funds average daily net assets, the fund may deduct from the payment to be made to the Manager or the Manager will bear, such excess expense. During the period ended November 30, 2010, there was no expense reimbursement pursuant to the Agreement. (b) Under the Shareholder Services Plan, the fund reimburses the Distributor an amount not to exceed an annual rate of .25% of the value of the funds average daily net assets for certain allocated expenses of providing personal services and/or maintaining share- 36 holder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended November 30, 2010, the fund was charged $367,227 pursuant to the Shareholder Services Plan. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended November 30, 2010, the fund was charged $162,032 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended November 30, 2010, the fund was charged $17,565 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $982. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended November 30, 2010, the fund was charged $42,608 pursuant to the custody agreement. During the period ended November 30, 2010, the fund was charged $3,345 for services performed by the Chief Compliance Officer. TheFund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $695,397, custodian fees $27,349, chief compliance officer fees $1,152 and transfer agency per account fees $80,310. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended November 30, 2010, amounted to $89,610,495 and $109,597,903, respectively. Inverse Floater Securities: The fund participates in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds are transferred to a trust.The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. The fund accounts for the transfer of bonds to the trust as secured borrowings, with the securities transferred remaining in the funds investments, and the related floating rate certificate securities reflected as fund liabilities in the Statement of Assets and Liabilities. The average amount of borrowings outstanding under the inverse floater structure during the period ended November 30, 2010, was approximately $12,000,000, with a related weighted average annualized interest rate of .91%. 38 The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended November 30, 2010. At November 30, 2010, accumulated net unrealized appreciation on investments was $46,314,912, consisting of $57,972,944 gross unrealized appreciation and $11,658,032 gross unrealized depreciation. At November 30, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). TheFund 39 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) At a meeting of the funds Board of Directors held on November 8-9, 2010, the Board considered the renewal of the funds Management Agreement with Dreyfus pursuant to which Dreyfus provides the fund with investment advisory and certain administrative services (the Agreement). The Board members, none of whom are interested persons (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from representatives of Dreyfus. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below.The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent and Quality of Services Provided to the Fund. The Board members considered information previously provided to them in a presentation from representatives of Dreyfus regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex, and representatives of Dreyfus confirmed that there had been no material changes in this information. Dreyfus provided the number of open accounts in the fund, the funds asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex and Dreyfus corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each distribution channel, including the distribution channel(s) for the fund. The Board members also considered research support available to, and portfolio management capabilities of, the funds portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board members also considered Dreyfus extensive administrative, accounting, and compliance infrastructures. 40 Comparative Analysis of the Funds Performance and Management Fee and Expense Ratio. The Board members reviewed reports prepared by Lipper, Inc. (Lipper), an independent provider of investment company data, which included information comparing (1) the funds performance with the performance of a group of comparable funds (the Performance Group) and with a broader group of funds (the Performance Universe), all for various periods ended September 30, 2010, and (2) the funds actual and contractual management fees and total expenses with those of a group of comparable funds (the Expense Group) and with a broader group of funds (the Expense Universe), the information for which was derived in part from fund financial statements available to Lipper as of September 30, 2010. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds.The Board members discussed the results of the comparisons and noted that the funds total return performance was variously above or below the Performance Group median, and at or above the Performance Universe median, for the various periods. The Board also noted that the funds yield performance was variously at, above, or below the Performance Group and Performance Universe medians for the respective one-year periods (in the first or second quartile of the Performance Universe for all years except one). Dreyfus also provided a comparison of the funds calendar year total returns to the returns of the funds Lipper category average. The Board members also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. TheFund 41 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) They noted that the funds contractual management fee was above the Expense Group median, the funds actual management fee was above the Expense Group and Expense Universe medians, and the funds total expenses approximated the Expense Group median and were below the Expense Universe median. The Board received a presentation from the funds portfolio manager regarding the funds transition in 2009 from a generally lower average credit quality portfolio to a generally higher average credit quality portfolio and the impact that the timing of this transition has had on relative performance.The Board noted, as it had in prior meetings, that while this transition may have been implemented too soon in retrospect, the Board expressed its support for pursuing this strategy in the current volatile environment for municipal bonds generally. Representatives of Dreyfus reviewed with the Board members the management or investment advisory fees paid to Dreyfus or its affiliates by funds in the same Lipper category as the fund, or by separate accounts and/or other types of client portfolios managed by Dreyfus or Standish Mellon Asset Management Company, a Dreyfus affiliate and the primary employer of the funds primary portfolio managers, considered to have similar investment strategies and policies as the fund (the Similar Accounts), and explained the nature of the Similar Accounts. Representatives of Dreyfus noted that neither Dreyfus nor Standish manage any institutional separate accounts considered to have similar investment strategies and policies as the fund.They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board members considered the relevance of the fee information provided for the Similar Accounts to evaluate the appropriateness and reasonableness of the funds management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and the resulting profitability percentage for managing the fund, and the method used to determine the expenses and profit. The Board concluded that 42 the profitability results were not unreasonable given the services rendered and service levels provided by Dreyfus.The Board previously had been provided with information prepared by an independent consulting firm regarding Dreyfus approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Boards counsel stated that the Board members should consider the profitability analysis (1) as part of their evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted, as a result of shared and allocated costs among funds in the Dreyfus funds complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the funds asset level.The Board members also considered potential benefits to Dreyfus from acting as investment adviser and noted that there were no soft dollar arrangements in effect for trading the funds investments. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent, and quality of the services provided by Dreyfus are adequate and appropriate. The Board generally was satisfied with the funds overall performance, in light of the considerations described above. TheFund 43 INFORMATION ABOUT THE REVIEW AND APPROVAL OF THE FUNDS MANAGEMENT AGREEMENT (Unaudited) (continued) The Board concluded that the fee paid to Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to Dreyfus and its affiliates in connection with the management of the fund had been adequately considered by Dreyfus in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. The Board members considered these conclusions and determinations, along with information received on a routine and regular basis throughout the year. In addition, it should be noted that the Boards consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board members and Dreyfus representatives. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board members conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board members determined that renewal of the Agreement was in the best interests of the fund and its shareholders. 44 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus New York Tax-Exempt Bond Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: January 24, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: January 24, 2011 By: /s/ James Windels James Windels, Treasurer Date: January 24, 2011 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
